Name: Council Regulation (ECSC, EEC, Euratom) No 1914/85 of 8 July 1985 adjusting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 7 . 85 Official Journal of the European Communities No L 180/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EEC, EURATOM) No 1914/85 of 8 July 1985 adjusting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 1 November 1984, the weight ­ ings applicable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EEC, Euratom) No 1578/85 (2), and in particular Articles 63 , 64, 65 and 82 of the Staff Regulations and Article 20 , first subparagraph, and Article 64 of the conditions of employment, Brazil Chile Israel Turkey Yugoslavia 109,4(0 179.7 416.8 97,4 124,1 2. With effect from 16 November 1984, the weight ­ ings applicable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : Having regard to Council Decision 81 / 1061 /Euratom, ECSC, EEC of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the Communities (3), Greece Portugal Venezuela Syria 102,0 88,8 93,8 169,1 3 . With effect from 1 January 1985, the weightings applicable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : Having regard to the proposal from the Commission , Whereas, since the cost of living increased substan ­ tially in several countries in which officials and other servants of the Communities are employed in the second half of 1984, the weightings applicable pursuant to Regulation (ECSC, EEC, Euratom) No 420/85 (4) to the remuneration and pensions of officials and other servants should be adjusted with effect from 1 January 1985 or from 1 November or 16 November 1984 in certain countries where the increase in the cost of living was particularly high, France Italy :  except Varese  Varese Spain Algeria Morocco Tunisia Egypt Jordan Lebanon 105,8 102,8 105.1 0 105.0 158,7 0 115,7 0 124,6 326,4 0 222.2 165.1(') OJ No L 56, 4 . 3 . 1968 , p. 1 . (2) OJ No L 154, 10 . 6 . 1985, p. 1 . (3) OJ No L 386, 31 . 12. 1981 , p. 6 . (4) OJ No L 51 , 21 . 2 . 1985, p. 6 . Is) Provisional figure . No L 180/2 Official Journal of the European Communities 12. 7 . 85 4. The weightings applicable to pensions shall be determined in accordance with the second subpara ­ graph of Article 82 ( 1 ) of the Staff Regulations . persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 (') shall be as follows : France Italy 144,0 147,6 Article 2 1 . With effect from 1 January 1985, the weightings applicable to the pensions and allowances paid to Article J This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1985. For the Council The President J. SANTER (') OJ No L 20 , 26 . 1 . 1980, p. 1 .